    Case 18-01297        Doc 231        Filed 01/07/19 Entered 01/07/19 11:05:58                      Desc Main
                                         Document     Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF IOWA

IN RE:                                                         )          CHAPTER 11
                                                               )          CASE NO. 18-01297F
VEROBLUE FARMS USA, INC., ET AL.,                              )
                                                               )
                                                               )          AMENDED
                                                               )          NOTICE OF APPOINTMENT
                              Debtors.                         )          OF CREDITORS’ COMMITTEE



         The Acting United States Trustee hereby amends the previous

appointment to make the following substitution of members to the

blended 1 unsecured creditors committee:

         Added member:              Great America Financial Services Corp.

(Attn: Peggy Upton), 625 1st St., Ste. 800, Cedar Rapids, IA

52401.        A 20 largest creditor of VeroBlue Farms USA, Inc.                                            Great

America Financial Services Corp. is hereby added as a member to

the committee.

         Removed member:                William John Turk, 5621 Valhalla Drive,

North Richland Hills, TX                       76180.          A 20 largest creditor of

VeroBlue Farms USA, Inc.                       Mr. Turk is hereby removed as a member

of the committee.

         To ensure adequate representation of the scheduled

unsecured creditors, the United States Trustee continues to


1
  This estate is jointly administered with VBF Operations, Inc. (18-01298), VBF Transport, Inc. (18-01299), VBF IP,
Inc. (18-01300), and Iowa’s First, Inc. (18-01301). The purpose of the blended and consolidated committee is to
streamline the committee’s deliberative process and reduce administrative expenses for the collective estates.
                                                          1
Case 18-01297   Doc 231   Filed 01/07/19 Entered 01/07/19 11:05:58   Desc Main
                           Document     Page 2 of 2


reserve the right to add or remove committee members.

Dated this 7th day of January, 2019.



                                          James L Snyder
                                          Acting United States trustee
                                          Region 12

                                          By:/s/ L. Ashley Zubal
                                          L. Ashley Zubal
                                          ID # IS9998256
                                          Federal Building, Room 793
                                          210 Walnut Street
                                          Des Moines, Iowa 50309-2108
                                          Ph:(515)323-2269
                                          Ashley.Zubal@usdoj.gov




                          CERTIFICATE OF SERVICE

     The undersigned certifies that copies of this document were

served on the parties listed below by electronic mail or first-

class mail, postage prepaid, on January 7, 2019:



Committee members
Dan Childers
Joseph A. Peiffer
Parties requesting notice pursuant to Bankruptcy Rule 2002
Parties receiving electronic service via CM/ECF



                                                 /s/ Jennifer L. Cline
                                                Jennifer L. Cline
                                                Paralegal Specialist


                                      2
